Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
Examiner called Applicant and proposed claim amendment (i.e “annotates/labels a data set as having a risk in response to determining the data set is not an original data set. In one embodiment, a data set annotated/labeled as having a risk triggers a review cycle for the data set” as recited in the instant specification, paragraph [0082]) to overcome the 35 UISC 101 but Applicant prefers to receive a formal office action addressing both 35 USC and art rejection)

 				35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 10 and 19 recite(s) arranging data set, determining partition similarity and determining data lineage.
The limitation of arranging data set, determining partition similarity and determining data lineage, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and has been explicitly described as either through a manual inspection or automated process.  With or without the instant Specification reciting a manual inspection, other than reciting “performing,) arranging data set, determining partition similarity and determining data lineage”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual inspection”).  For example, but for the “perform via at least one processor device” language, “performing” in the context of this claim encompasses the user manually arranging, comparing and determining source of data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of storing information as described above amounts to no more than performing generic computer functions of storing information from the abstract idea(s), and using identifiers to store, identify and retrieve said information, such generic computing functions are used in a generic computer components such as in a database or memory.  The mere use of generic computer components and generic computer functions related to storing data does not provide an inventive concept.  The claim(s) is not patent eligible.

Claims 2-8, 11-17 and 20, similarly recite an abstract idea as recited above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-6, 11-15 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu et al (hereinafter Lu) US Publication No 20170316079 and Dinger et al (hereinafter Dinger) US Publication No 20050136383 and Vlatko Becanovic (hereinafter Becanovic) US Publication No 20160275526 in view of Murugan et al (hereinafter Murugan) US Publication No 20180217883.

As per claim 1, Lu teaches:
A method for data lineage and data provenance enhancement, comprising: 
arranging a data set into a logical ordering;
(Paragraph [0043])
 partitioning the data set into at least one set of partitions based on the logical ordering; 
(Paragraphs [0050], [0053], [0058])
for each partition of the at least one set of partitions: determining a corresponding score for the partition;
(Abstract and paragraphs [0026] and [0058] and [0060])
 determining a data similarity between the partition and each other partition of each other data set based on the corresponding score for the partition and another score corresponding to the other partition;
(Abstract and paragraphs [0026] and [0058] and [0060])
Lu discloses arranging data but does not explicitly teach determining a logical ordering in which to arrange a dimension of a data set based on application context, however in analogous art of content management, Dinger teaches:
determining a logical ordering in which to arrange a dimension of a data set based on application context
(Abstract and paragraph [0007] and [0018])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Lu and Dinger by incorporating the teaching of Dinger into the method of Lu. One having ordinary skill in the art would have found it motivated to use the content management of Dinger into the system of Lu for the purpose of managing data.  	Lu and Dinger disclose arranging data but does not explicitly teach determining a logical ordering in which to arrange a dimension of a data set based on behavioral data, however in analogous art of content management, Becanovic teaches:
determining a logical ordering in which to arrange a dimension of a data set based on behavioral data
(Paragraph [0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Lu and Dinger and Becanovic by incorporating the teaching of Becanovic into the method of Lu and Dinger. One having ordinary skill in the art would have found it motivated to use the content management of Becanovic into the system of Lu and Dinger for the purpose of managing data.Lu and Dinger and Becanovic do not explicitly teach determining data lineage of the data set based on each data similarity determined, however in analogous art of content management, Murugan teaches:
 and determining data lineage of the data set based on each data similarity determined. 
(Abstract and paragraphs [0019]-[0021], [0026], [0036] and [0058])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Lu and Dinger and Becanovic and Murugan by incorporating the teaching of Murugan into the method of Lu and Dinger and Becanovic. One having ordinary skill in the art would have found it motivated to use the content management of Murugan into the system of Lu and 
As per claim 2, Lu and Dinger and Becanovic and Murugan teach:
 	The method of claim 1, wherein the logical ordering comprises a structured list of columns and rows. (Paragraph [0043])(Lu)

As per claim 3, Lu and Dinger and Becanovic and Murugan teach:
The method of claim 1, further comprising: 
managing the data lineage, data pedigree, and data provenance of the data set based on each score determined for each partition of the data set. (Abstract and paragraphs [0017]-[0021], [0026], [0036], [0049]-[0050] and [0058], where error acceptance threshold incorporates data correctness (data pedigree as recited in paragraph [0017] of the instant specification)(Murugan)

As per claim 4, Lu and Dinger and Becanovic and Murugan teach:
 	The method of claim 1, wherein the determining the corresponding score for the partition comprises determining a hash value of the partition. 
(Paragraphs [0048] and [0056])(Lu)

As per claim 5, Lu and Dinger and Becanovic and Murugan teach:
The method of claim 1, wherein the partitioning the data set into the at least one set of partitions based on the logical ordering comprises: 
 	for each data block of the data set, progressively partitioning the data block into larger partitions until there is no data similarity between a partition that the data block is partitioned into and one or more other partitions of one or more other data sets. (Paragraphs [0027] and [0050])(Lu)

As per claim 6, Lu and Dinger and Becanovic and Murugan teach:
The method of claim 1, wherein the logical ordering is further based on change related data and shape related data, and wherein the application context, the behavioral data, the change related data, and the shape related data includes at least one of the following factors:  location, time, labels, entry type, licensing, authorization, and statistical. 
(Paragraph [0068])(Lu) and (Paragraph [0055])(Becanovic)


Claims 11-15 are system claims respectively corresponding to claims 1-6 and they are rejected under the rational as claims 1-6.

Claims 19-20 are system claims respectively corresponding to claims 1-2 and they are rejected under the rational as claims 1-2.
Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu and Dinger and Becanovic and Murugan in view of Hsu et al (hereinafter Hsu) US Publication No 20070079126.

As per claim 7, Lu and Dinger and Becanovic and Murugan do not explicitly teach managing comprises blocking propagation of the data set into a trusted data catalog, however in analogous art of content management, Hsu teaches:
  	managing comprises blocking propagation of the data set into a trusted data catalog. 

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Lu and Dinger and Becanovic and Murugan and Hsu by incorporating the teaching of Hsu into the method of Lu and Dinger and Becanovic and Murugan. One having ordinary skill in the art would have found it motivated to use the content management of Hsu into the system of Lu and Dinger and Becanovic and Murugan for the purpose of protecting data. 

Claim 16 is system claim corresponding to claim 7 and it is rejected under the rational as claim 7.


Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu and Dinger and Becanovic and Murugan in view of Dontov et al (hereinafter Dontov) US Publication No 20190138727.
As per claim 8, Lu and Dinger and Becanovic and Murugan do not explicitly teach managing comprises labeling the data set as having a risk, however in analogous art of content management, Dontov teaches:
  	managing comprises labeling the data set as having a risk. 
(Paragraphs [0107])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Lu and Dinger and Becanovic and Murugan and Dontov by incorporating the teaching of Dontov into the method of Lu and Dinger and Becanovic and Murugan. One having ordinary skill in the art would have found it motivated to use the content management of  into the system of Lu and Dinger and Becanovic and Murugan for the purpose of controlling data sensitivity.

Claim 17 is system claim corresponding to claim 8 and it is rejected under the rational as claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu and Dinger and Becanovic and Murugan in view of Simons-nikolova et al (hereinafter Simons-nikolova) US Publication No 20110153350.

As per claim 9, Lu and Dinger and Becanovic and Murugan do not explicitly teach managing comprises managing blocking compilation of the data set and enforcing secondary confirmation before authorizing the compilation of the data set, however in analogous art of content management, Simons-nikolova teaches:
 	managing blocking compilation of the data set and enforcing secondary confirmation before authorizing the compilation of the data set. 
(Abstract and Paragraph [0025]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Lu and Dinger and Becanovic and Murugan and Simons-nikolova by incorporating the teaching of Simons-nikolova into the method of Lu and Dinger and Becanovic and Murugan. One having ordinary skill in the art would have found it motivated to use the content management of Simons-nikolova into the system of Lu and Dinger and Becanovic and Murugan for the purpose of managing data manipulation.

Claim 18 is system claim corresponding to claim 9 and it is rejected under the rational as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/14/2022